DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II, FIG. 4, and claims 1-7 in the reply filed on 08/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). At least claims 2 and 5 do not read on the elected species. As disclosed in paragraph [0069] of the originally filed specification of the present invention, there are ten turns each in the first layer at each high-density inductor regions L1 and L2. This means the length of regions L1 and L2 are the same. Claim 2 requires the length of L1 and L2 to be different. Similarly, the winding density of the first high-density inductor region and the second high-density inductor region are different, not the same as required by claim 5. Applicant should carefully review the claims that do and do not read on the elected species when making an election. Nonetheless, in the spirit of compact prosecution, claims 1-7 are examined in this Office Action.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15790116, filed on 10/23/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the plurality of wires are connected in parallel between the pair of terminal electrodes” as recited in claim 1, the “a length of the first high-density inductor region in the longitudinal direction of the core portion differs from a length of the second high-density inductor region in the longitudinal direction of the core portion” as claimed in claim 2 in the elected species, and the “the winding density in the first high-density inductor region is the same as the winding density in the second high-density inductor region” of claim 5 in the elected species must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it’s not clear how “the winding density in the first high-density inductor region is the same as the winding density in the second high-density inductor region” limitation is possible when claim 1 requires each inductor region to have “mutually different winding densities” in line 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The “the winding density in the first high-density inductor region differs from the winding density in the second high-density inductor region” as recited in lines 1-4 does not further define the limitations of claim 1 because claim 1 already requires to have “mutually different winding densities” for each inductor regions. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari et al. (U.S. PG. Pub. No. 2014/0167903 A1) in view of Takagi et al. (U.S. PG. Pub. No. 2017/0200548 A1).
With respect to claim 1, Tomonari et al., hereinafter referred to as “Tomonari,” teaches an inductor component 7 (FIG. 16), comprising: 
a core 11 including a core portion 11a (see FIG. 1 for reference number) extending in a longitudinal direction (para. [0060]);
a plurality of wires W1 and W2 helically wound around the core portion; and 
a pair of terminal electrodes (E1-E4) (para. [0063]), 
wherein, when a winding density represents the number of turns of the wire per unit length in the longitudinal direction of the core portion, a plurality of inductor regions (e.g. first turn of W1 to fourth turn of W1 or first turn of W1 to fourth turn of W2 as first high-density inductor region, fifth turn of W1 to sixth turn of W2 or seventh turn of W1 to eighth turn of W2 low-density inductor region, and ninth turn of W2 to twelfth turn of W1 or ninth turn of W1 to twelfth turn of W1 as second high-density inductor region) having mutually different winding densities of the wire are arrayed in the longitudinal direction of the core portion, and a low-density inductor region with the winding density being relatively low is located between first and second high-density inductor regions with the winding densities being relatively high, 
wherein, the plurality of wires are wound in the single layer in the low-density inductor region while sequentially arrayed, and the plurality of wires are wound in the multiple layers in the high-density inductor regions (paras. [0159], and [0161]). Tomonari does not expressly teach the plurality of wires are connected in parallel between the pair of terminal electrodes. 

    PNG
    media_image1.png
    420
    464
    media_image1.png
    Greyscale

Takagi et al., hereinafter referred to as “Takagi,” teaches an inductor 10A (FIGs. 1-3) wherein, the plurality of wires W1 and W2 of C1, W3 and W4 of C2, C1 and C2 are connected in parallel between the pair of terminal electrodes E1-E6 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the parallel connection as taught by Takagi to the inductor component of Tomonari to provide the required current density.

    PNG
    media_image2.png
    330
    334
    media_image2.png
    Greyscale

With respect to claim 2, Tomonari in view of Takagi teaches the inductor component according to claim 1, wherein a length of the first high-density inductor region in the longitudinal direction of the core portion differs from a length of the second high-density inductor region in the longitudinal direction of the core portion (Tomonari, paras. [0159], and [0161]). For example, this condition is met when first turn of W1 to fourth turn of W1 is first high-density inductor region, and ninth turn of W2 to twelfth turn of W1 is second high-density inductor region, or vice versa.
With respect to claim 3, Tomonari in view of Takagi teaches the inductor component according to claim 1, wherein a length of the first high-density inductor region in the longitudinal direction of the core portion is the same as a length of the second high-density inductor region in the longitudinal direction of the core portion (Tomonari, paras. [0159], and [0161]). For example, this condition is met when first turn of W1 to fourth turn of W2 is first high-density inductor region, and ninth turn of W2 to twelfth turn of W1 is second high-density inductor region)
With respect to claim 4, Tomonari in view of Takagi teaches the inductor component according to claim 1, wherein the winding density in the first high-density inductor region differs from the winding density in the second high-density inductor region (Tomonari, paras. [0159], and [0161]). This condition is met when the limitations of claim 4 is interpreted as in claim 2.
With respect to claim 5, best understood in view of 35 USC 112(b) rejection, Tomonari in view of Takagi teaches the inductor component according to claim 1, wherein the winding density in the first high-density inductor region is the same as the winding density in the second high-density inductor region (Tomonari, paras. [0159], and [0161]). This condition is met when the limitations of claim 5 is interpreted as in claim 3.
With respect to claim 6, Tomonari in view of Takagi teaches the inductor component according to claim 1, wherein the low-density inductor region located between the first and second high-density inductor regions is located at a center portion in the longitudinal direction of the core portion (Tomonari, paras. [0159], and [0161]). At least some turns of low-density inductor region are located at the center portion of the core portion. 
With respect to claim 7, Tomonari in view of Takagi teaches the inductor component according to claim 1, wherein the core is a drum-shaped core made of a magnetic material, and includes a pair of flange portions 11b and 11c provided at respective end portions of the core portion, and 
wherein the inductor component further comprises a plate-shaped core 12 (see FIG. 1 for illustration) made of a magnetic material and bridging the pair of flange portions (Tomonari, para. [0061]).

    PNG
    media_image3.png
    438
    418
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837